
	

113 SRES 226 ATS: Celebrating the 100th anniversary of the birth of James Cleveland Jesse Owens and honoring him for his accomplishments and steadfast commitment to promoting the civil rights of all people.
U.S. Senate
2014-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 226
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2013
			Mr. Brown (for himself, Mr. Portman, Mr. Durbin, Mr. Kirk,  Ms. Landrieu,  and Mr. Sessions) submitted the following resolution; which was referred to the Committee on the Judiciary
		December 16, 2014Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Celebrating the 100th anniversary  of the  birth of James Cleveland Jesse Owens and honoring him for his accomplishments and steadfast commitment to promoting the civil
			 rights of all people.
	
	Whereas James Cleveland Jesse Owens was born
			 on September 12, 1913 in Oakville, Alabama;Whereas Jesse Owens, the youngest of 10 children of
			 sharecroppers and the grandson of a slave, moved with his family at the
			 age of
			 9 to Cleveland, Ohio as part of the Great Migration;Whereas as a student at Fairmount Junior High School,
			 Jesse Owens broke junior high school world records for the high jump and
			 the
			 broad jump;Whereas Jesse Owens attended East Technical High School in
			 Cleveland, Ohio where, as a member of the track team, he placed first in
			 75 of
			 the 79 races he entered during his senior year, set the world record in
			 the
			 220-yard dash, and tied the world record in the 100-yard dash;Whereas Jesse Owens, the Buckeye Bullet,
			 matriculated at the Ohio State University in 1933 after attracting
			 national
			 attention as a high school athlete;Whereas while attending classes, training, and breaking a
			 number of track and field records, Jesse Owens worked various jobs,
			 including
			 as an elevator operator at the Ohio State Capitol, a waiter, a gas station
			 attendant, and a library employee;Whereas due to his race, Jesse Owens was barred from
			 living on campus at the Ohio State University, denied service at
			 restaurants
			 near the University, and forced to stay in segregated hotels;Whereas on May 25, 1935, in a 45-minute period during the
			 Big Ten Track and Field Championships in Ann Arbor, Michigan, Jesse Owens,
			 competing with an injured back, tied the world record in the 100-yard dash
			 and
			 set new world records in the long jump, the 220-yard dash, and the
			 220-yard low
			 hurdles;Whereas as of the 2012 Summer Olympics, only two men had
			 surpassed the long jump record Jesse Owens set in 1935;Whereas at the 1936 Summer Olympics, Jesse Owens won 4
			 gold medals, tied the world record in the 100-meter dash, and set new
			 Olympic
			 records in the 200-meter race, the long jump, and the 400-meter relay;Whereas Jesse Owens’ resilience and heroic performance at
			 the 1936 Summer Olympics exposed the struggle against racial bigotry and
			 publicly defied Adolf Hitler’s intention of proving that ethnicity was a
			 predetermining factor for achievement;Whereas the record-breaking performance by Jesse Owens at
			 the 1936 Summer Olympics was never recognized by the 32nd President of the
			 United States or the 33rd President of the United States, but was later
			 recognized in 1955 by the 34th President of the United States, who
			 referred to Jesse Owens as an
			 Ambassador of Sport;Whereas following his Olympic career, Jesse Owens resumed
			 his commitment to public service by spending much of his time working with
			 community groups such as the Boys Clubs of America, chronicling his
			 personal
			 story to magnify the importance of equality and civil rights;Whereas during the 1950s, Jesse Owens worked with the
			 Department of State to promote democracy abroad as an Ambassador of
			 Goodwill
			 during the Cold War and advocated for socioeconomic equality,
			 individuality,
			 freedom, and love of country;Whereas Jesse Owens was awarded the Presidential Medal of
			 Freedom by  the 38th President of the United States in 1976 and the Living
			 Legend Award by the 39th President of the United States in 1979, and was
			 posthumously awarded the Congressional Gold Medal by the 41st President of
			 the United States in 1990; andWhereas the integrity, courage, and strength of character
			 that Jesse Owens demonstrated remain an example for all people of the
			 United
			 States: Now, therefore, be it
	
		That the Senate—(1)honors and
			 celebrates the 100th anniversary of the birth of James Cleveland
			 Jesse Owens; and(2)supports and
			 encourages the people of the United States to recognize the contributions
			 of
			 Jesse Owens to the Olympic Games, collegiate athletics, international race
			 relations, and democracy.
			
